                                            Case 1:19-cv-00115-EJF Document 1 Filed 10/07/19 Page 1 of 1


    JS 44 (Rev. 08/18)                                                             CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (.%'£ INS71WCTIONS ON NEXT PAG!i OF THIS FORM.)

    I. (a) PLAINTIFFS Anna Peterson and Mary Hollenbaugh                                                               DEFENDANTS Utah State University, Utah State Board of
                                                                                                                       Regents, Utah State Board of Trustees, Krystin Deschamps, and
                                                                                                                      Jenny Erazo.
        (b) County of Residence of First Listed Plaintiff                  Davis County                                    County of Residence of First Listed Defendant                                        Cache County
                                      (EXCHPT IN U.S. P!AIN7/FFCASES)                                                                                         (IN U.S. l'/,AINTIFF CASES ONLY)
                                                                                                                           NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.

        ( C)     Attorneys (Firm Name, Address, and Telephone Number)                                                          Attorneys (f(Kno11'n)

                Diane Pitcher and Ryan L. Holdaway, (435) 787-1200                                                             None known to Plaintiffs at this time.
                40 W. Cache Valley, Blvd., Ste. 3B, Logan, Utah, 84341

    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                                      "X" in one Boxfor Plaintiff
                                                                                                                    (For Diversity Cases Only)                                                                       and One Boxfbr D~fendanl)
0 I        U.S. Government                   ~3     Federal Question                                                                                 PTF         DEF                                                                   PTF      DEF
              Plaintiff                               (U.S. Government Nor a Party)                       Citizen of This State                      0 I          0        I       Incorporated or Principal Place                      0 4     0 4
                                                                                                                                                                                     of Business In This State

    0 2 U.S. Government                      0 4    Diversity                                             Citizen of Another State                   0 2          0     2          Incmvorated and Principal Place                      0 5     0 5
                 Defendant                            (Indicate Citizenship of Parties in Item Ill)                                                                                   of Business In Another State

                                                                                                          Citizen or Subject of a                    0 3          0     3          Foreign Nation                                       0 6     0 6
                                                                                                                 f'orei   ~n   Countt
    IV NATURE~ OF< SUIT (Place an                     ")("in One Box On/;)                                                                                        Cl'IC k I1ere or: Nature ors
                                                                                                                                                                                             , Ult co de Descnotlons.
I                CONTRA Ct:                                                TDRTS                            ' J1'0RFElTURE/PENALTY ..                              tll\NfffiUP't'CY                OXUEIFST<\ TUFES                                     I

    0   11 0 I nsurauce                       PERSONAL IN.JURY                 PERSONAL IN.IURY           0 625 Drng Related Seizure                      0 422 Appeal 28 USC 158                                    0 375 False Claims Act
    0   120 Mariue                          0 310 Airplane                   0 365 Personal Injmy •                       of Property 21   use 881        0 423 Withdrawal                                           0 376 Qui Tam (31 USC
    0   130 Miller Act                      0 315 Airplane Prodnct                  Product Liability     0 690 Other                                                 2s   use          157                                  3729{a))
    0   140 Negotiable Instrument                 Liability                  0 367 Health Care/                                                                                                                      0   400 State Reapportionment
    0   150 Recovery of Overpayment         0 320 Assault, Libel &                 Phannaceutical                                                          ''          .,(     '    y   u ... , •• r.,~,   .,   ,,   0   410 Antia·ust
             & Enforcement of Judgment            Slander                          Personal Injmy                                                         0 820 Copyrights                                           0   430 Banks and Banking
    0   15 I Medicare Act                   0 330 Federal Employers'               Product Liability                                                      0 830 Patent                                               0   450 Commerce
    0   152 Recovery of Defaulted                 Liability                  0 368 Asbestos Personal                                                      0 835 Patent· Abbreviated                                  0   460 Deprniation
             Snrdent Loans                  0 340 Marine                            Injmy Product                                                                     New Drug Application                           0   470 Racketeer Influenced and
             (Excludes Veterans)            0 345 Marine Product                    Liability                                                             0 840 Trademark                                                    Corrupt Organizations
    0   153 Recoveiy of Overpayment               Liability                   PERSONAL PROPERTY                           ''
                                                                                                                                 LA'"'""'.        ',,,          ~PH    ·~:I;.$ fl,nll"IW                             0   480 Consumer Credit
             of Veteran's Benefits          0 350 Motor Vehicle              0 370 Other Fraud            0 710 Fair Labor Standards                      0     861   HIA (1395ff)                                   0   485 Telephone Consumer
    0   160 Stockholders' Suits             0 355 Motor Vehicle              0 371 Trnth in Lending                   Act                                 0     862   Black Lung (923)                                       Protection Act
    0   190 Other Contract                        Product Liability          0 380 Other Personal         0      720 Labor/Management                     0     863   DIWC/DIWW (405(g))                             0   490 Cable/Sat TV
    0   J 95 Contrnct Product Liability     0 360 Other Personal                   Property Damage                    Relations                           0     864   SSID Title XVI                                 0   850 Securities/Commodities/
    0   196 Franchise                             htjury                     0 385 Property Damage        0      740 Railway Labor Act                    0     865   RSI (405(g))                                           Exchange
                                            0 362 Personal Injury·                 Product Liability      0      751 Family and Medical                                                                              0   890 Other Statutrny Actions
                                                  Medical Maloractice                                                 Leave Act                                                                                      0   891 Agricultural Acts
I           REAL PROPERTY              ·.
                                                CJVTL RIGifTS                 l'RlSONElR PETITIONS        0      790 Other Labor Litigation                 l'EliliJRAL TAX SUITS                                    0   893 Environmental Matters
    0   210 Land Condemnation               0 440 Other Civil Rights             flabcus Corpus:          0      791 Employee Retirement                  0 870 Taxes (U.S. Plaintiff                                0   895 Freedom oflnfonnation
    0   220 Foreclosure                     0 441 Voting                     0 463 Alien Detainee                    Income Security Act                              or Defendant)                                          Act
    0   230 Rent Lease & Ejcctment          0 442 Employment                 0 510 Motions to Vacate                                                      0 871 IRS-Third Party                                      0   896 Arbia·otion
    0   240 Torts to Land                   0 443 Housing/                          Sentence                                                                          26 USC 7609                                    0   899 Administrative Procedure
    0   245 Tort Product Liability                Accommodations             0 530 General                                                                                                                                   Act/Review or Appeal of
    0   290 All Other Real Property         0 445 Amer. w/Disabilities •     0 535 Death Penalty           :•)       :·•llS:!MlG.B;A'l'.lON~:.       >                                                                       Agency Decision
                                                  Employment                     Other:                   0 462 Naturalization Application                                                                           0   950 Constitutionality of
                                            0 446 Amer. w/Disabilities •     0   540 Mandamus & Other     0 465 Other Immigration                                                                                            State Statutes
                                                  Other                      0   550 Civil Rights                         Actions
                                            ~ 448 Education                  0   555 Prison Condition
                                                                             0   560 Civil Detainee·
                                                                                     Conditions of
                                                                                     Confinement
    V, 0 RIG IN          (Place an "X" in One /3ox On/;)
    ~I         Original        0 2 Removed from                   0    3     Remanded from            0 4 Reinstated or                 0 5 Transferred from                       0 6 Multidistrict                            0 8 Multidistrict
               Proceeding             State Court                            Appellate Court               Reopened                          Another District                                 Litigation·                             Litigation •
                                                                                                                                             (1·pec(fY)                                       Transfer                                Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not cltej11rlsdictio1111/ statutes 1111/ess dive1wity):
                        20 U.S.C. 1981 and 42 U.S.C. 1983
                                               1------------------------------------
    VI. CAUSE OF ACTION Brief description of cause:
                        Denial of equal access to education by virtue of failing to maintain safe educational environment.
    VII. REQUESTED IN     0                          CHECK IF THIS IS A CLASS ACTION                              DEMAND$                                                  CHECK YES only if demanded in complaint:
         COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                              JURY DEMAND:                                    l&   Yes     ONo

    VIII. RELATED CASE(S)
                                                    (See insrruc:tions):
          IF ANY                                                             JUDGE                                                                              DOCKET NUMBER
    DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD
    10/04/2019                                                                   /s/ Ryan L. Holdaway
    FOR OFFICE USE ONLY
                                                                                                                                             Case: 1:19-cv-00115
        RECEIPT #                     AMOUNT                                        APPL YING IFP                                            Assigned To: Furse, Evelyn J.
                                                                                                                                             Assign. Date: 10/7/2019
                                                                                                                                             Description: Peterson et al v. Utah
                                                                                                                                             State University et al
